Name: Commission Regulation (EEC) No 629/86 of 28 February 1986 determining for olive oil the stock referred to in Articles 86 and 254 of the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  distributive trades
 Date Published: nan

 1 . 3 . 86No L 60 / 8 Official Journal of the European Communities COMMISSION REGULATION (EEC ) No 629/ 86 of 28 February 1986 determining for olive oil the stock referred to in Articles 86 and 254 of the Act of Accession of Spain and Portugal HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Article 86 of the Act of Accession , 90 000 tonnes of olive oil in Spain as at 1 March 1986 shall be regarded as abnormal stocks . 2 . On 1 March 1986 , the olive oil in public storage in Spain as at that date shall , subject to a limit of 161 000 tonnes , be taken over by the European Agricultural Guidance and Guarantee Fund , Guarantee Section , provided the oil meets the requirements laid down in paragraphs 3 to 6 of Article 2 of Regulation (EEC ) No 3472 / 85 ( 3 ). 3 . Olive oil purchased by the Spanish intervention agency between 1 March and 31 October 1986 shall be added to the quantity specified in paragraph 1 . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 3770 / 85 of 20 December 1985 on stocks of agricultural products in Spain ( ! ), and in particular Article 8 thereof, Having regard to Council Regulation (EEC ) No 3771 / 85 of 20 December 1985 on stocks of agricultural products in Portugal ( 2 ), Whereas on 1 March 1986 Spain will have at its disposal a quantity of olive oil from the marketing years prior to accession ; Whereas private and public stocks of olive oil in Spain on 1 March 1986 are , up to a quantity to be determined , to be treated as normal carry-over stocks ; Whereas given the requirements of the Spanish olive oil market in the 1985 / 86 marketing year the stocks held in Spain exceed what can be considered normal carry-over stocks ; Whereas the quantities for the 1984 / 85 marketing year immobilized by operators through sales to intervention that have not been exported before 1 March 1986 are to be considered as normal carry-over stocks ; whereas , however , if the Spanish intervention agency purchases olive oil of Spanish origin during the period to 31 October 1986 the quantities concerned will be added to that exceeding what can be considered a normal carry-over stock ; Whereas Portugal's stocks of olive as at 1 March 1986 may be regarded as normal ; Whereas the quantity , disposal of which on the world market is to be carried out at the expense of the Kingdom of Spain , should be fixed and the nature of the expenditure in question specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 2 1 . The cost of refunds in respect of disposal or to the food-preserving industry , of a quantity equal to the quantities referred to in Article 1 ( 1 ) and ( 3 ) and the intervention expenditure on the storage of the quantities referred to in Article 1 ( 3 ) shall not be met by EAGGF , Guarantee Section . Article 3 On 1 March 1986 , the olive oil in public storage in Portugal as at that date shall be taken over by the European Agricultural Guidance and Guarantee Fund , Guarantee Section , provided the oil meets the requirements laid down in Article 2 ( 3 ) to ( 6 ) of Regulation (EEC ) No 3472 / 85 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 March 1986 . (*) OJ No L 362 , 31 . 12 . 1985 , p. 18 . ( 2 ) OJ No L 362 , 31 . 12 . 1985 , p. 21 . ( 3 ) OJ No L 333 , 11 . 12 . 1985 , p. 5 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President